

114 S879 IS: Americans Giving Care to Elders (AGE) Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 879IN THE SENATE OF THE UNITED STATESMarch 26, 2015Ms. Klobuchar (for herself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an income tax credit for eldercare expenses.
	
 1.Short titleThis Act may be cited as the Americans Giving Care to Elders (AGE) Act of 2015.
		2.Credit for eldercare expenses
 (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Expenses for eldercare
						(a)Allowance of credit
 (1)In generalIn the case of an individual for which there are 1 or more qualifying individuals (as defined in subsection (b)(1)) with respect to such individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable percentage of the eldercare expenses (as defined in subsection (b)(2)) paid by such individual during the taxable year.
 (2)Applicable percentage definedFor purposes of paragraph (1), the term applicable percentage means 20 percent reduced (but not below zero) by 1 percentage point for each $4,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $120,000.
							(b)Definitions of qualifying individual and
 eldercare expensesFor purposes of this section—
 (1)Qualifying individualThe term qualifying individual means the father or mother of the taxpayer or an ancestor of such father or mother, who requires assistance with activities of daily living.
							(2)Eldercare expenses
 (A)In generalThe term eldercare expenses means amounts paid for expenses for the care of a qualifying individual.
 (B)Care centersEldercare expenses described in subparagraph (A) which are incurred for services provided outside the taxpayer's household by a care center (as defined in subparagraph (C)) shall be taken into account only if such center complies with all applicable laws and regulations of a State or unit of local government.
 (C)Care center definedFor purposes of this paragraph, the term care center means any facility which—
 (i)provides care for more than six individuals, and
 (ii)receives a fee, payment, or grant for providing services for any of the individuals (regardless of whether such facility is operated for profit).
									(c)Dollar limit on amount creditable
 (1)In generalThe amount of the eldercare expenses incurred during any taxable year which may be taken into account under subsection (a) shall not exceed $6,000.
							(2)Coordination with dependent care assistance
 exclusionThe dollar amount in paragraph (1) shall be reduced by the aggregate amount excluded from gross income under section 129 for the taxable year.
 (d)Special rulesFor purposes of this section— (1)Payments to related individualsNo credit shall be allowed under subsection (a) for any amount paid to an individual—
 (A)with respect to whom, for the taxable year, a deduction under section 151(c) (relating to deduction for personal exemptions for dependents) is allowable either to the taxpayer or his spouse, or
 (B)who is a child of the taxpayer (within the meaning of section 152(f)(1)) who has not attained the age of 19 at the close of the taxable year.
								For purposes of this paragraph, the
				term taxable year means the taxable year of the taxpayer in which
				the service is performed.(2)Identifying information required with
 respect to service providerNo credit shall be allowed under subsection (a) for any amount paid to any person unless—
 (A)the name, address, and taxpayer identification number of such person are included on the return claiming the credit, or
 (B)if such person is an organization described in section 501(c)(3) and exempt from tax under section 501(a), the name and address of such person are included on the return claiming the credit.
								In the case of a failure to provide
				the information required under the preceding sentence, the
			 preceding sentence
				shall not apply if it is shown that the taxpayer exercised due
			 diligence in
				attempting to provide the information so required.(3)Identifying information required with
 respect to qualifying individualsNo credit shall be allowed under subsection (a) with respect to any qualifying individual unless the taxpayer identification number of such individual is included on the return claiming the credit.
							(4)Married couples must file joint
 returnRules similar to the rules of paragraphs (2) and (3) of section 21(e) shall apply.
 (e)Denial of double benefitNo credit shall be allowed under subsection (a) for any amount with respect to which a credit is allowed under section 21.
 (f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section..
 (b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Expenses for
				eldercare..
			(c)Conforming amendments
 (1)Section 213(e) of the Internal Revenue Code of 1986 is amended—
 (A)by inserting or section 25E after section 21, and
 (B)by inserting and elders after certain dependents in the heading.
 (2)Section 6213(g)(2) of such Code is amended—
 (A)by inserting , section 25E (relating to expenses for care of elders), after (relating to expenses for household and dependent care services necessary for gainful employment) in subparagraph (H), and
 (B)by inserting 25E, after 24, in subparagraph (L).
					(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Extension and increase in funding for the
			 National Family Caregiver Support Program
 (a)In generalSection 303(e) of the Older Americans Act of 1965 (42 U.S.C. 3023(e)) is amended—
 (1)by striking paragraphs (1) and (2) and inserting the following:
					
 (1)There is authorized to be appropriated to carry out part E (relating to family caregiver support) $187,000,000 for each of fiscal years 2016, 2017, 2018, and 2019.; 
 (2)in paragraph (3), by striking paragraphs (1) and (2) and inserting paragraph (1); and
 (3)by redesignating paragraph (3) as paragraph (2).
				(b)Conforming
 amendmentSection 373(f)(1)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(f)(1)(A)) is amended by striking fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting fiscal years 2016, 2017, 2018, and 2019.
			4.National Resource Center on Family
			 Caregiving
 (a)In generalPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the following:
				
					423.National resource center on family
				caregiving
 (a)DefinitionsIn this section: (1)Public or private nonprofit entityThe term public or private nonprofit entity means—
 (A)a State, a political subdivision of a State, or an agency or instrumentality of such a State or political subdivision; or
 (B)a nonprofit entity that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
 (2)StateThe term State means 1 of the 50 States.
 (b)EstablishmentThe Secretary of Health and Human Services shall award a grant to or enter into a cooperative agreement with a public or private nonprofit entity to establish a National Resource Center on Family Caregiving (referred to in this section as the Center).
						(c)Purposes of National Resource
 CenterThe Center shall—
 (1)identify, develop, and disseminate information on best practices for and evidence-based models of family caregiver support programs;
 (2)provide timely information on policy and program updates relating to family caregivers;
 (3)partner with related organizations to disseminate practical strategies and tools to support families in their caregiving roles;
 (4)convene educational programs and web-based seminars on family caregiver issues and program development; and
 (5)provide a comprehensive Internet website with a national searchable database on family caregiver programs and resources in the States.
 (d)AuthorizationThere is authorized to be appropriated to carry out this section $12,000,000 for the period of fiscal years 2016 through 2019..
			(b)Technical amendments
 (1)Section 431(a) of such Act (42 U.S.C. 3033(a)) is amended by striking or contract the first place it appears and inserting or contract (including a cooperative agreement).
 (2)Section 432(a) of such Act (42 U.S.C. 3033a(a)) is amended by striking and contracts and inserting and contracts (including cooperative agreements).